Citation Nr: 1426246	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  07-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total disability rating based on VA hospitalization in September 2005 in excess of 21 days or for treatment requiring convalescence for 30 days or more for service-connected right wrist pain, status-post ganglion cyst excision, or service-connected right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to August 1979.  

The issue of entitlement to a temporary total disability rating based on VA hospitalization in September 2005 in excess of 21 days or for treatment requiring convalescence for 30 days or more for service-connected right wrist pain, status-post ganglion cyst excision originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). The case was remanded in July 2011 for a nexus opinion, which was obtained later in July 2011.  An August 2011 rating decision granted service connection for right carpal tunnel syndrome and assigned a 10 percent rating effective September 27, 2005.  

The case was remanded again by the Board in December 2011 to obtain clarification from the VA medical professional who had examined the Veteran in July 2011.  An additional opinion was obtained in February 2012.

As the requested opinion has been obtained, there has been substantial compliance with the December 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


FINDINGS OF FACT

1.  The Veteran underwent a right medial epicondylectomy in September 2005, and the discharge diagnosis was right cubital tunnel syndrome.

2.  The Veteran's right cubital tunnel syndrome is not causally related to service-connected disability.



CONCLUSION OF LAW

The criteria for a temporary total rating based on hospitalization or convalescence due to VA hospitalization and treatment in September 2005 for service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R §§ 3.159, 4.29, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran letters in October 2005 and July 2006, prior to the October 2006 adjudication, which informed him of the requirements needed to establish entitlement to benefits under the provisions of 38 C.F.R. § 4.29 and 4.30.  These letters also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  The Veteran was informed in an August 2011 Supplemental Statement of the Case about effective dates if his claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, a current examination is not relevant in a case for a temporary total disability rating based on prior disability.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks a temporary total rating under the provisions of 38 C.F.R. § 4.29, 4.30 based on the need for convalescence due to hospitalization for more than 21 days beginning in September 2005 or to post-hospital convalescence for his right cubital tunnel syndrome.  

A September 2002 rating decision granted service connection for right wrist pain with limitation of motion, status post ganglion cyst excision, and assigned a 10 percent rating effective April 11, 1002.  An August 2011 rating decision granted service connection for right carpal tunnel syndrome and assigned a 10 percent rating effective September 27, 2005.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days. 38 C.F.R. § 4.29.

Under the provisions of 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. Extensions of 1 or more months up to 6 months beyond the initial 6 month period may be made under paragraph (2) or (3) above.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

According to a VA treatment report for September 12, 2005, the Veteran complained of a one month history of right small finger paresthesia.  A past surgical history of right carpal tunnel release was noted.  

A VA operation report for September 15, 2005 reveals that the Veteran underwent a right medial epicondylectomy, with release of five points along the ulnar nerve.  A right cubital tunnel syndrome was diagnosed.

According to an outpatient note for September 27, 2005, the Veteran was doing well post-surgery.

The Veteran complained on VA evaluation in December 2005 that he was still having problems with his right arm.  The impressions were status-post repair of right elbow for traumatic arthritis with associated ulnar nerve repositioning for diagnosis of cubital tunnel syndrome of right elbow evident on abnormal EMG; and post-traumatic ulnar neuritis of the right elbow and right 4th and 5th fingers of ulnar nerve distribution.  There was moderate disability with no current improvement from recent surgery.

After review of the claims file in July 2011, a VA examiner diagnosed ganglion cyst excision with residual myofascial pain; right wrist carpal tunnel syndrome with surgical correction and residual myofascial pain and residual peripheral neuropathy in the median distribution; and right elbow cubital tunnel syndrome with surgical release and no residuals.  The examiner concluded that the Veteran's carpal tunnel syndrome was at least as likely as not caused by or the result of service but that his right cubital tunnel syndrome was less likely as not to have been caused by or the result of service.

In response to the Board's December 2011 remand, the VA examiner who provided the July 2011 report opined in a February 2012 additional opinion that the Veteran's right cubital tunnel syndrome was not caused by or aggravated by his service-connected right carpal tunnel syndrome and its corrective surgery and the right cubital tunnel syndrome was not caused by or aggravated by his service-connected right ganglion cyst and its corrective surgery.  There was no association in the relevant medical literature between these service-connected disabilities and cubital tunnel syndrome.  The examiner also noted that cubital tunnel syndrome required convalescence of at least 45 days.

Although the Veteran argues that a temporary total disability rating is warranted under 38 C.F.R. § 4.29, 4.30 for his right wrist surgery in September 2005 because the disability is related to his service-connected right upper extremity disabilities, the relevant evidence is against the claim.  It is unclear from the evidence whether the Veteran was hospitalized for over 21 days for his right cubital tunnel syndrome.  However, even if he was hospitalized for over 21 days, the claim would still be denied because the evidence shows that the right cubital tunnel syndrome was not caused by or aggravated by service-connected carpal tunnel syndrome or right ganglion cyst, to include correction surgery related to the service-connected disabilities.  Consequently, there is no evidence that the Veteran required VA hospital treatment for a period in excess of 21 days due to a service-connected disability, as required under 38 C.F.R. § 4.29. 

With respect to the provisions of 38 C.F.R. § 4.30, the Veteran's treatment for right cubital tunnel syndrome does not meet the criteria for a temporary total disability rating for convalescence because, despite the conclusion in February 2012 that the disability requires a convalescence of at least 45 days, this is not for a service-connected disability.  

While the Veteran is competent to report his right upper extremity problems, he is not competent to opine that his hospital treatment in September 2005 meets the criteria noted above under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Laypersons are not competent to provide evidence in complex medical situations, such as in a case involving a determination of whether cubital tunnel syndrome is related to carpal tunnel syndrome or to a ganglion cyst.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Accordingly, the preponderance of the evidence is against the Veteran's claim and a temporary total disability rating under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 is not warranted.


ORDER

Entitlement to a temporary total disability rating based on VA hospitalization in excess of 21 days in September 2005 or for treatment requiring convalescence for 30 days or more for service-connected right wrist pain, status-post ganglion cyst excision, or service-connected right carpal tunnel syndrome is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


